Citation Nr: 1024648	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-24 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a claim of entitlement to service connection for 
osteomyelitis, right frontal sinus region. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty service from May 1970 to July 
1970.  

This matter comes before the Board of Veteran's Appeals 
("Board") on appeal from a February 2008 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Muskogee, Oklahoma, which denied the Veteran's 
application to reopen a previously denied claim of entitlement to 
service connection for osteomyelitis, right frontal sinus region. 

In May 2010, a Board video conference hearing was held before the 
undersigned Veterans Law Judge sitting in Washington, DC.  A 
transcript of that proceeding has been associated with the claims 
folder.


FINDINGS OF FACT

1.  By an unappealed rating decision dated August 1970, the 
Veteran's claim of entitlement to service connection for 
osteomyelitis, right frontal sinus region, was denied based on a 
finding that the disorder pre-existed service and was not 
aggravated beyond the course of its natural progression during 
active duty service.  

2.  The evidence received since the August 1970 rating decision 
is either cumulative or redundant and, when considered with 
previous evidence of record, does not relate to an unestablished 
fact necessary to substantiate the claim of entitlement to 
service connection for osteomyelitis, right frontal sinus region.  


CONCLUSIONS OF LAW

1.  The August 1970 RO decision that denied the Veteran's claim 
of entitlement to service connection for osteomyelitis, right 
frontal sinus region, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).

2.  New and material evidence having not been received, the claim 
of entitlement to service connection for osteomyelitis, right 
frontal sinus region, may not be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims ("Court") held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Element (4), the 
requirement of requesting that the claimant provide any evidence 
in his or her possession that pertains to the claim, was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule eliminating fourth element 
notice as required under Pelegrini, effective May 30, 2008).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability and effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), 
the Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit sought by the claimant.  The duty to notify requires, 
in the context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated January 2008.  
The RO informed the appellant of the types of evidence needed in 
order to substantiate his claim for service connection, the 
division of responsibility between the appellant and VA for 
obtaining the required evidence, and requested that the appellant 
provide any information or evidence in his possession that 
pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. 
§ 3.159(b).  The letter also informed the Veteran of how VA 
determines the disability rating and effective date elements of a 
claim.  Additionally, the letter notified the Veteran of the 
criteria pertaining to what constitutes new and material 
evidence, as well as the specific reason(s) for the previous 
denial.  For these reasons, the Board finds no prejudice in 
proceeding with adjudication of the appeal.

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  
The claims file contains the Veteran's service treatment records 
and post service private treatment records.  Additionally, the 
claims file contains the Veteran's statements in support of his 
claim.  The Veteran has not referenced any outstanding, available 
records that he wanted VA to obtain or that he felt were relevant 
to the claim that have not already been obtained and associated 
with the record.  VA's responsibility to assist extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is not new and material, the claim 
is not reopened and VA has no further duties to the claimant with 
respect to that particular claim.  VA does not have a duty to 
provide a VA examination if the claim is not reopened.  See 
Paralyzed Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d at 1355-57 (Fed. Cir. 2003).

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal and, for the reasons 
expressed above, finds that the development of the claim decided 
herein has been consistent with the provisions of the VCAA.  The 
appellant has been provided every opportunity to submit evidence 
and argument in support of his claim and to respond to the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
appealed claim.  Accordingly, the Board will proceed to a 
decision on the merits.

II. New and Material Evidence

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting 
from personal injury suffered, or disease contracted, in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).    

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).

The issue for resolution before the Board is whether new and 
material evidence has been received sufficient to reopen the 
Veteran's claim of entitlement to service connection for 
osteomyelitis, right frontal sinus region.  Based on a review of 
the complete evidence of record, the Board concludes that new and 
material evidence has not been received.  

"New" evidence means evidence not previously submitted to 
agency decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis.  See 
Evans v. Browns, 9 Vet. App. 273 (1996).  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992). 

In an August 1970 rating decision, the Veteran's claim of 
entitlement to service connection for osteomyelitis, right 
frontal sinus region, was denied based on a finding that the 
disorder existed prior to service, and had not been aggravated 
beyond the course of its natural progression during service.  The 
evidence shows that, following an August 1970 notification letter 
to the Veteran, the Veteran did not file a timely Notice of 
Disagreement ("NOD") with that decision.  As such, the August 
1970 rating decision was not appealed and is therefore final.  
See 38 U.S.C.A. § 7104.  Accordingly, the decision is not subject 
to revision except on the receipt of new and material evidence.  
38 U.S.C.A. § 5108, 7105; 38 C.F.R. § 3.156.

In October 2007, the Veteran applied to reopen his denied claim.  
In a February 2008 rating decision, the RO determined that new 
and material evidence had not been received sufficient to reopen 
the Veteran's previously-denied claim.  

A review of the claims folder shows that the new evidence 
submitted since the August 1970 rating decision consists of a 
September 2005 treatment report from a private medical provider, 
showing that the Veteran underwent a paranasal sinus CT scan 
pursuant to complaints of headaches, which revealed evidence of a 
previous surgical resection of the maxillary sinus infundibula 
bilaterally.  Also of record is a November 2007 letter from the 
Veteran's private treating ear, nose and throat physician, who 
indicated that he had been treating the Veteran for chronic 
frontal sinusitis for six years.  There is also an undated 
attending physician's statement indicating hospital treatment for 
a sinus disorder.  

The Veteran's service treatment records show that, at the time of 
the Veteran's April 1970 service enlistment, a medical 
examination revealed completely normal findings for the sinuses.  
However, in June 1970, the Veteran was seen in sick call with 
complaints of sinus discomfort.  At that time, it was noted that 
he had had his frontal sinus cavities removed two years earlier.  
An examination by a physician indicated pain and tenderness to 
the left frontal sinus area with the remainder of the examination 
within normal limits.  An x-ray revealed a "moth-eaten 
appearance" of the frontal sinus region.  The examiner diagnosed 
the Veteran with osteomyelitis of the right frontal sinus region, 
and noted that the condition had existed prior to entry into 
service and had not been aggravated beyond the normal progression 
of the disease during active service.   In July 1970, a medical 
board report concurred with the diagnosis of osteomyelitis and 
found the Veteran to be medically-qualified for discharge due to 
a physical disability.
  
With regard to the evidence submitted in connection with the 
claim to reopen, private medical treatment records and physician 
statement submitted by the Veteran show the presence of a current 
sinus disorder.  There is, however, no competent evidence to show 
that the Veteran's pre-existing sinus disorder was aggravated 
beyond its normal progression during service.  In fact, the only 
mention of the appellant's history is a statement that he had 
undergone numerous sinus surgeries over the years.  This evidence 
is not new and material. 

The Board notes that the Veteran has submitted evidence in the 
form of personal statements and oral testimony during a May 2010 
hearing before the Board.  At that time, the Veteran clarified 
that, in June 1968, he sustained an injury when an automobile 
hood closed down upon his head, after which, he underwent several 
surgeries on his sinuses.  During the hearing, the undersigned 
Veterans Law Judge specifically asked the Veteran to explain why 
he believed his osteomyelitis had been aggravated during service.  
He responded by stating "I don't think it was. ... I says [sic] 
it's not there.  It doesn't bother me...."  See hearing 
transcript, May 2010, p.10.  He further stated that, following 
service, he did not have any subsequent treatment for his 
osteomyelitis until approximately 13 years later, following a 
1983 car accident, in which he was diagnosed with a tumor near 
the right eye and ear.  This evidence is not new and material.

As to the Veteran's written statements, the Board finds that they 
are essentially duplicative of evidence previously of record at 
the time of the previous denial.  With regard to his hearing 
testimony, the Board finds that, although this evidence is new, 
in that it was not of record at the time of the prior denial, it 
neither raises a reasonable possibility of substantiating the 
claim, nor relates to an unestablished fact necessary to 
substantiate the claim.  This evidence is, thus, not new and 
material.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) 
(holding that evidence that is unfavorable to a claimant is not 
new and material).  The Veteran has argued that because 
osteomyelitis was not detected at his service entrance 
examination, the presumption of soundness requires a conclusion 
that his disorder was aggravated by service.  The Board does not 
agree.  The RO's 1970 rating implicitly rejected such an argument 
in deciding that the osteomyelitis existed prior to service.  The 
Veteran must now submit new and material evidence to reopen the 
claim.

The Board thus concludes that, although the evidence received 
since the August 1970 rating decision is new, because it does not 
raise a reasonable possibility of substantiating the Veteran's 
claim (i.e., there is no current evidence of aggravation of the 
disability), it does not constitute new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for osteomyelitis, right frontal sinus region.  


ORDER

New and material evidence not having been received, the claim to 
reopen the issue of entitlement to service connection for 
osteomyelitis, right frontal sinus region, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


